AXIM International, Inc. 18 E 50th St 5th Floor New York, NY 10022 May 28, 2014 Ms. Jenn Do SECURITIES AND EXCHANGE COMMISSION Division of Corporation Finance treet, N.E., Mail Stop 7010 Washington, D.C. 20549 Re:AXIM International, Inc. (the “Company”) Form 8-K Item 4.01 Filed May10, 2014 File No.000-54296 Dear Ms. Do: Please allow this to respond to your letter dated May 28, 2014, regarding the above referenced Company.This letter keys to your comments and our responses.We have included the Company acknowledgement at the end of this letter. 1.We have revised our filing to disclose that the PCAOB has revoked the registration of Jeffrey & Company. 2.We have revised our filing to provide the disclosures required by Item 304(a)(1)(ii) and to state that the audit reports contained a going concern explanatory paragraph. 3.We have filed an updated Exhibit 16 letter. ACKNOWLEDGEMENT AXIM International, Inc. (the “Company”) is responsible for the adequacy and accuracy of the disclosure in the filing; Staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and The Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. AXIM International, Inc. /s/ Dr. George E. Anastassov By: Dr. George E. Anastassov Its: Chief Executive Officer
